Exhibit 10.2

Aon Stock Incentive Plan

(As Amended and Restated)

1.01      Purpose. The purpose of the Plan is to align the interests of
management and key employees of the Company with its stockholders and to
attract, motivate and retain valuable and talented personnel to contribute to
the long-term success of the Company.

2.01      Definitions. For the purpose of the Plan, the following terms shall be
defined as set forth below:

(a)            “Award” means any Option, SAR, Restricted Stock, Restricted Stock
Unit, Dividend Equivalent, Other Stock-Based Award, or Performance Award granted
to a Participant under the Plan.

(b)           “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.

(c)            “Beneficiary” means the person, persons, trust or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Company to receive the benefits specified
under this Plan upon the death of the Participant, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the estate of the
Participant.

(d)           “Board” means the Board of Directors of the Company.

(e)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time. References to any provision of the Code shall be deemed to include
successor provisions and regulations.

(f)              “Committee” means the Organization and Compensation Committee
of the Board, or such other Board committee as may be designated by the Board to
administer the Plan, composed of no fewer than two directors each of whom is a
Non-Employee Director and an “outside director” within the meaning of
Section 162(m) of the Code.

(g)           “Company” means Aon Corporation, a corporation organized under the
laws of the State of Delaware, and, where appropriate, its subsidiaries or
affiliates, or any successor corporation.

(h)           “Dividend Equivalent” means a right, granted to a Participant
under Section 6.01(c), to receive cash, Stock, or other property equal in value
to dividends paid with respect to a specified number of shares of Stock, or to
receive periodic distributions on other specified equity securities of the
Company. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award and may be paid currently or on a deferred basis.

(i)               “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

(j)               “Fair Market Value” means, with respect to Stock, Awards, or
other property, the fair market value of such Stock, Awards, or other property
determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise


--------------------------------------------------------------------------------




determined by the Committee in good faith, the Fair Market Value of Stock as of
any given date shall mean the per share value of Stock as determined by using
the average of the high and low selling prices of such Stock on the New York
Stock Exchange on such date (or, if the New York Stock Exchange was not open for
trading or the Stock was not traded on that day, the next preceding day that the
New York Stock Exchange was open for trading and the Stock was traded) as
reported for such date by The Wall Street Journal.

(k)            “ISO” means any Option designated as an incentive stock option
within the meaning of Section 422 of the Code.

(l)               “NQSO” means any Option that is not an ISO.

(m)         “Non-Employee Director” means a person who meets the definition set
forth in Rule 16b-3(b)(3) under the Exchange Act, or any successor definition
adopted by the Securities and Exchange Commission.

(n)           “Option” means a right, granted to a Participant under
Section 6.01(a), to purchase Stock. An Option may be either an ISO or a NQSO.

(o)           “Other Stock-Based Award” means a right, granted to a Participant
under 6.01(c), that is payable in Stock or based on the amount of dividends paid
with respect to or the Fair Market Value of Stock, including, without
limitation, rights convertible or exchangeable into Stock purchase rights for
Stock, and Awards with value or payment contingent upon the performance of the
Company, or upon any other performance condition designated by the Committee.

(p)           “Participant” means an executive, other key employee, or
Non-Employee Director of the Company and other non-employees who have been
granted an Award under the Plan.

(q)           “Performance Award” means an Award that is subject to achievement
of performance goals specified under 6.01(d) or 6.01(e).

(r)              “Plan” means this Aon Stock Incentive Plan, as amended from
time to time.

(s)            “Preexisting Plans” means the Aon Stock Award Plan, as amended
and restated through 2000, the Aon Stock Option Plan, as amended and restated
through 1997, the Outside Director Stock Award Plan, the plan reflected in the
Outside Directors Deferred Compensation Agreement, and any other similar
preexisting plans including similar preexisting plans for Qualified Members.

(t)              “Qualified Member” means a member of the Committee who is a
“Non-Employee Director” within the meaning of Rule 16b-3(b)(3) under the
Exchange Act and an “outside director” within the meaning of Treasury
Regulation 1.162-27(e)(3) under Code Section 162(m).

(u)           “Restricted Stock” means an award of shares of Stock to a
Participant under 6.01(c) that may be subject to certain restrictions and to a
risk of forfeiture.

(v)           “Restricted Stock Unit” means an award, granted to a Participant
under 6.01(c), representing the right to receive either Stock or cash or any
combination thereof at the end of a specified deferral period.

(w)         “Stock” means the Common Stock, $1.00 par value per share, of the
Company or such other securities as may be substituted or re-substituted
pursuant to Section 5.01.


--------------------------------------------------------------------------------




(x)             “SAR” or “Stock Appreciation Right” means the right, granted to
a Participant under 6.01(b), to be paid an amount measured by the appreciation
in the Fair Market Value of Stock from the date of grant to the date of exercise
of the right, with payment to be made in cash, Stock, other Awards, or other
property as specified in the Award or determined by the Committee.

3.01      Administration. The Plan shall be administered by the Committee.
Subject to the limitations of the Plan, the Committee shall have the authority
to: (a) select from the executives and other key employees, nonemployees, and
Non-Employee Directors of the Company, those who shall participate in the Plan;
(b) make Awards in such forms and amounts as it shall determine; (c) impose such
limitations, restrictions and conditions upon such Awards (including—restrictive
covenants) as it shall deem appropriate including form of payment of an exercise
price with respect to an Option and the terms and conditions with respect to
vesting, cancellation and forfeiture of Awards; (d) interpret the Plan and adopt
administrative guidelines relating to the Plan; (e) correct any inconsistency in
this Plan or in any Award granted hereunder; and (f) make all other
determinations and take all other actions deemed necessary for the
administration of the Plan. The Committee may, in its sole discretion, delegate
such of its powers under the Plan as it deems appropriate to officers or other
employees of the Company except that Awards to “executive officers” (as defined
by Section 16 of the Exchange Act) may be made solely by the Committee. The
Committee’s determinations on matters within its authority shall be conclusive
and binding upon the Company and all other persons.

At any time that a member of the Committee is not a Qualified Member, any action
of the Committee relating to an Award to be granted to an executive officer or
other individual who is then subject to Section 16 of the Exchange Act in
respect of the Company, or relating to Code Section 162(m) and regulations
thereunder, may be taken either (i) by a subcommittee composed solely of two or
more Qualified Members, or (ii) by the Committee but with each such member who
is a not Qualified Member abstaining from such action, provided that the
Committee remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention of
such non-Qualified Member(s), shall be the action of the Committee for purposes
of the Plan.

Each member of the Committee shall be entitled to, in good faith, rely or act
upon any report or other information furnished to him or her by any officer or
other employee of the Company, its independent certified public accountants, or
other professional retained to assist in the administration of the Plan. No
member of the Committee, nor any officer or employee of the Company acting on
behalf of the Committee, shall be personally liable for any action taken or made
in good faith with respect to the Plan, and all members of the Committee and any
officer or employee of the Company acting on their behalf shall, to the fullest
extent permitted by law, be fully indemnified and protected by the Company with
respect to any such action. Notwithstanding the foregoing or anything else to
the contrary in the Plan, any action or determination by the Committee
specifically affecting or relating to an Award to a Non-Employee Director shall
be approved and ratified by the Board.

4.01      Eligibility. Executives, key employees, Non-Employee Directors of the
Company and other non-employees selected by the Committee or any delegate
authorized by the Committee are eligible to be granted Awards under the Plan. In
addition, any person who has been offered employment as an executive or key
employee of the Company is eligible to be granted Awards under the Plan,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company.

5.01      Stock Subject to the Plan; Capital Structure Adjustments.


--------------------------------------------------------------------------------




(a)            Shares Authorized. The total number of shares of Stock authorized
for issuance in connection with Awards under the Plan and the Preexisting Plans
shall be eighteen percent (18%) of the total outstanding common shares of the
Company. Such limit shall be applied at the time an Award is granted under the
Plan; provided, however, that a reduction in the number of outstanding common
shares of the Company that occurs after the grant shall not affect the validity
or terms of such Award. In this connection, at the inception of the Plan the
Board is approving for issuance nineteen million (19,000,000) shares of Stock
plus the additional number of shares of Stock specified in the succeeding
sentence. There shall be added to the number of shares of Stock so approved for
issuance at the inception of the Plan: (a) shares available for grants of awards
under the Preexisting Plans immediately prior to the Effective Date and
(b) shares subject to outstanding awards under the Preexisting Plans on the
Effective Date and as to which an event occurs (including expiration or
forfeiture) which results in such shares again being available for Awards under
the Plan as determined pursuant to Section 5.01(b). Shares of Stock issued under
the Plan shall be counted against this limit in the manner specified in
Section 5.01(b).

(b)           Manner of Counting Shares. If any shares subject to an Award or
Preexisting Plan award are forfeited, canceled, exchanged, or surrendered or
such Award or award is settled in cash or otherwise terminates without a
distribution of shares to the Participant, including (i) the number of shares
withheld in payment of any exercise or purchase price of or tax obligation
relating to such an Award or award and (ii) the number of shares surrendered in
payment of any exercise or purchase price of or tax obligation relating to any
Award or award, such number of shares will again be available for Awards under
the Plan. The Committee may make determinations and adopt regulations for the
counting of shares relating to any Award to ensure appropriate counting, avoid
double counting (in the case of tandem or substitute awards), and provide for
adjustments in any case in which the number of shares actually distributed
differs from the number of shares previously counted in connection with such
Award.

(c)            Type of Shares Distributable. Any shares of Stock distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued shares or treasury shares, including shares acquired by purchase in the
open market or in private transactions.

(d)           Capital Structure Change and Adjustments to Awards. In the event
there is a change in the capital structure of the Company as a result of any
stock dividend or split, recapitalization, issuance of a new class of common
stock, merger, consolidation, spin-off or other similar corporate change, or any
distribution to stockholders of Stock other than regular cash dividends, the
Committee may make an equitable adjustment in the number of shares of Stock and
forms of the Awards authorized to be granted under the Plan, including any
limitation imposed on the number of shares of Stock with respect to which an
Award may be granted in the aggregate under the Plan or to any Participant, and
to make appropriate adjustments (including exercise price) to any outstanding
Awards.

6.01      Types of Awards.

(a)            Stock Options. The Committee may award an Option in the form of
an ISO or a NQSO having such terms and conditions as the Committee may specify.
Options will expire no more than 10 years after the date they are granted. The
exercise price per share of Stock covered by an Option is determined by the
Committee, but cannot be less than 100% of the Fair Market Value of a share of
Stock on the date of grant. If the grantee of an ISO beneficially owns more than
10% of the voting power of the shares of common stock of the Company, the ISO
will be exercisable for no more than five years from the date of grant and its
exercise price must be no less than 110% of the Fair Market Value of a share of
Stock on the date of grant or such other price required by the Code.
Notwithstanding anything to the contrary herein, not more than nineteen million
(19,000,000) shares of Stock may be issued pursuant to ISOs. The exercise price
is payable in such form and by


--------------------------------------------------------------------------------




such method as the Committee may specify. ISOs shall not be granted to
Non-Employee Directors or other nonemployees.

(b)            Stock Appreciation Rights (SARs). SARs may be granted
independently of an Option or in conjunction with all or any part of an Option,
upon such terms and conditions as the Committee may determine. Upon exercise, an
SAR entitles a Participant to receive an amount equal to the positive difference
between the fair market value of one share of Stock on the date the SAR is
exercised and the exercise price, times the number of shares of Stock with
respect to which the SAR is exercised. An SAR or applicable portion thereof
shall terminate and no longer be exercisable upon the termination or exercise of
any related Option. The Committee will determine whether an SAR shall be settled
in cash, Stock or any combination thereof.

(c)             Other Stock-Based Awards. The Committee may grant other types of
Awards of Stock, or Awards based in whole or in part by reference to the fair
market value of Stock. Such other Stock-Based Awards may include, without
limitation, Restricted Stock, Restricted Stock Units, Dividend Equivalents,
performance shares or performance share units. NQSOs or SARs may be awarded in
connection with or as a part of Other Stock-Based Awards. The Committee shall
determine whether any Other Stock-Based Awards shall be settled in cash, Stock
or any combination thereof.

(d)            Performance Conditions. The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee. The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
Award, except as limited herein the case of a Performance Award intended to
qualify under Code Section 162(m).

(e)             Performance Awards Granted to Designated Participants. If the
Committee determines that a Performance Award should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant
and/or settlement of such Performance Award shall be contingent upon achievement
of pre-established performance goals and other terms set forth below:

(i)                Performance Goals and Performance Periods. The performance
goals for such Performance Awards and the performance periods over which
performance is measured shall be established by the Committee consistent with
the requirements of Code Section 162(m) and regulations thereunder.

(ii)             Business Criteria. One or more of the following business
criteria for the Company (on a consolidated basis), and/or specified business
units or ventures of the Company, shall be used by the Committee in establishing
performance goals for such Performance Awards: (A) earnings per share;
(B) revenues; (C) cash flow; (D) cash flow return on investment; (E) return on
assets, return on investment, return on capital, and/or return on equity;
(F) identification and/or consummation of investment opportunities or completion
of specified projects in accordance with corporate business plans; (G) operating
margin; (H) net income, net operating income, pretax earnings, pretax earnings
before interest, depreciation and amortization, pretax operating earnings after
interest expense and before incentives, service fees, and extraordinary or
special items, and/or operating earnings; (I) total stockholder return;
(J) economic value created; and (K) any of the above as compared to the
performance of a published or special index deemed applicable by the Committee.


--------------------------------------------------------------------------------




(iii)          Settlement of Performance Awards. Settlement of such Performance
Awards shall be in cash, Stock, other Awards, or other property, in the
discretion of the Committee. The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to a
Participant in respect of a Performance Award. Performance Awards shall be
forfeited in the event of termination of employment by the Participant prior to
the end of a performance period, except as specifically approved by the
Committee or any delegate authorized by the Committee.

(iv)         Written Determinations. All determinations by the Committee as to
the establishment of performance goals, the amount of any Performance Award pool
or potential individual Performance Awards and as to the achievement of
performance goals relating to Performance Awards shall be made in writing in the
case of any Award intended to qualify under Code Section 162(m). The Committee
may not delegate any responsibility relating to such Performance Awards.

(v)            Construction. If any provision of the Plan or any agreement
relating to such Performance Awards does not comply or is inconsistent with the
requirements of Code Section 162(m), such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements.

(f)               Maximum Limits on Awards to a Participant. The maximum number
of shares of Stock with respect to which Awards in the form of Options, SARs and
Other Stock-Based Awards may be granted to an individual in any calendar year is
1,500,000 shares.

(g)            Deferrals. The Committee may permit the deferral of payment of
any Awards under the Plan or may amend existing award agreements under any
Preexisting Plan to provide for a deferral feature. The terms and conditions of
any such deferral shall be determined by the Committee in its sole discretion.

(h)            Repricing. Except in connection with a change in the Company’s
capital structure, the Committee may not reduce the exercise price of an
outstanding Option or SAR.

(i)                Reloads. No reloads will be permitted; i.e. options that
provide for the automatic grant of a new Option or SAR upon the exercise of an
outstanding Option or SAR.

(j)                Substitution. An Option or SAR with a lower exercise or base
price may not be substituted for an existing Option or SAR.

7.01      General Provisions.

(a)            Compliance with Legal and Exchange Requirements. The Plan, the
granting and exercising of Awards thereunder, and the other obligations of the
Company under the Plan and any Award Agreement, shall be subject to all
applicable federal and state laws, rules and regulations, and to such approvals
by any regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the issuance or delivery of Stock under any Award until
completion of such stock exchange listing or registration or qualification of
such Stock or other required action under any state, federal or foreign law,
rule or regulation as the Company may consider appropriate, and may require any
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Stock in
compliance with applicable laws, rules and regulations.


--------------------------------------------------------------------------------




(b)           Nontransferability. Except as otherwise provided in this
Section 7.01(b), Awards shall not be transferable by a Participant other than by
will or the laws of descent and distribution or pursuant to a designation of a
Beneficiary, and Awards shall be exercisable during the lifetime of a
Participant only by such Participant or his guardian or legal representative. In
addition, except as otherwise provided in this Section 7.01(b), no rights under
the Plan may be pledged, mortgaged, hypothecated, or otherwise encumbered, or
subject to the claims of creditors. The foregoing notwithstanding, the Committee
may, in its sole discretion, provide that Awards (or rights or interests
therein) other than ISOs and Awards in tandem with ISOs shall be transferable
without consideration, to a Participant’s immediate family members (i.e.,
spouse, children, grandchildren, or siblings, as well as the Participant), to
trusts for the benefit of such immediate family members, and to partnerships in
which such family members are the only parties, or other transfers deemed by the
Committee to be consistent with the purposes of the Plan.

(c)            No Right to Continued Employment. Neither the Plan nor any action
taken thereunder shall be construed as giving any employee the right to be
retained in the employ of the Company, nor shall it interfere in any way with
the right of the Company to terminate any employee’s employment at any time.

(d)           Taxes. The Company is authorized to withhold from any Award
granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due in connection with any transaction involving
an Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations. Other provisions of the Plan notwithstanding, only the minimum
amount of Stock deliverable in connection with an Award necessary to satisfy
statutory withholding requirements will be withheld.

(e)            Amendments and Termination. The Board of Directors may amend,
suspend or terminate the Plan at any time, provided, that unless terminated
earlier by the Board, the Plan shall terminate on April 20, 2011. Termination of
the Plan shall not affect the terms and conditions of any Award that is
outstanding on the date that the Plan is terminated. No amendment may impair the
rights of a holder of an outstanding Award without the consent of such holder.
However, except in the case of an adjustment in connection with a capital
structure change (as described above), stockholder approval is required for any
amendment to the Plan that requires such approval under the rules of the
principal stock exchange on which the stock is then traded or that would
(i) increase the number of shares of Stock that may be issued in connection with
Awards under the Plan, (ii) increase the maximum number of shares of Stock with
respect to which Awards in the form of Options, SARs or Other Stock-Based Awards
may be granted to any individual in any calendar year or (iii) eliminate or
change the restrictions regarding the surrender and repricing of Options and
SARs.

(f)              No Rights to Awards; No Stockholder Rights. No Participant or
employee shall have any claim to be granted any Award under the Plan, and there
is no obligation for uniformity of treatment of Participants and employees. No
Award shall confer on any Participant any of the rights of a stockholder of the
Company unless and until Stock is duly issued or transferred to the Participant
in accordance with the terms of the Award.

(g)           Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give


--------------------------------------------------------------------------------




any such Participant any rights that are greater than those of a general
creditor of the Company.

(h)           No effect on other benefits. The receipt of Awards under the Plan
shall have no effect on any benefits to which a Participant may be entitled
under another Plan or otherwise, or preclude a Participant from receiving any
such benefits.

(i)               No Fractional Shares. No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, other Awards, or other property shall be issued or paid
in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

(j)               Governing Law. The validity, construction, and effect of the
Plan, any rules and regulations relating to the Plan, and any Award Agreement
shall be determined in accordance with the laws of the state of Delaware,
without giving effect to principles of conflicts of laws, and applicable federal
law.

(k)            Effective Date. The Plan originally became effective (the
“Effective Date”) upon approval by the Company’s stockholders at a meeting of
stockholders duly held in accordance with the Delaware General Company Law on
April 20, 2001. The Plan is hereby amended and restated effective as of
January 1, 2006, contingent up the approval by the Company’s stockholders at a
meeting of stockholders duly held in accordance with the Delaware General
Company Law, or any adjournment thereof in accordance with applicable provisions
of the Delaware General Company Law.

(l)               Awards to Participants Outside the United States. The
Committee may modify the terms of any Award under the Plan granted to a
Participant who is, at the time of grant or during the term of the Award,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations and customs of the country in which the Participant
is then resident or primarily employed, or to preserve the value and other
benefits of the Award to the Participant

(m)         Titles and Headings; Certain Terms. The titles and headings of the
sections in the Plan are for convenience of reference only. In the event of any
conflict, the text of the Plan, rather than such titles of headings, shall
control. The term “including”, when used in the Plan, means in each case
“including without limitation.”


--------------------------------------------------------------------------------